Citation Nr: 0304951	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-17 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than March 11, 2002, 
for service connection for radial and ulnar neuropathy 
associated with healed distal fracture, right ulna.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
radial and ulnar neuropathy as secondary to service-connected 
healed distal fracture, right ulna.  The claim for an 
increased rating for the evaluation of the right ulna had 
been previously before the Board in April 1999.  At that 
time, the Board remanded the claim of an increased rating for 
the healed right ulna fracture for further RO consideration.  
Subsequent to that remand, the RO granted service connection 
for the ulnar and radial neuropathy as a separate disability 
but secondary to the service-connected residuals of right 
ulna fracture.

Review of the Board remand in conjunction with the contention 
documents submitted by the veteran demonstrates that the 
veteran's claim of entitlement to service connection for 
arthritis/bursitis referred to pain and problems in the right 
elbow and the right upper extremity in general.  The 
veteran's claim filed in May 1996 as well as his notice of 
disagreement with the denial of the increased rating and 
service connection for arthritis/bursitis clearly show that 
the manifestations of arthritis/bursitis contemplated in this 
claim are confined to the right upper extremity.  
Furthermore, following the grant of service connection for 
the ulnar and radial neuropathy, as well as the increased 
rating to 20 percent for healed fracture of the right ulna, 
the veteran submitted a notice of disagreement with an 
attachment indicating that he felt the "percentage of 
disability finally awarded is representative of the 
disability I have suffered with for many years."  The 
veteran then explained that he was seeking an earlier 
effective date for the award with regard to radial and ulnar 
neuropathy.  

As an initial matter, the Board must clarify the issues on 
appeal.  Subsequent to the Board remand, the veteran was 
granted service connection for the right arm neuropathy.  
Inasmuch as the record reflects that the veteran's 
contentions regarding bursitis/arthritis related entirely to 
the right elbow and upper extremity, and were discussed in 
relationship to the residuals of fracture, the grant of 
service connection for the neuropathy constitutes a grant of 
that benefit.  There is no case or controversy relevant to 
that claim.  Moreover, as to the claim for an increased 
rating, the veteran has specified that he is satisfied with 
the percentage rating for his right healed ulna fracture.  
Thus, based on the veteran's statements, while the issue of 
effective date of service connection for the neuropathy 
remains, these other issues are no longer viable for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
radial and ulnar neuropathy and assigned a 20 percent 
schedular rating, both effective from March 11, 2002.  

2.  The May 2002 RO decision granting service connection for 
radial and ulnar neuropathy was made pursuant to an 
application for benefits received May 20, 1996.

3.  Within the one-year period prior to the May 1996 
application, there are no findings of radial and ulnar 
neuropathy; the earliest record of findings of radial and 
ulnar neuropathy are dated in July 1996.  

4.  There is no record of an earlier unadjudicated claim for 
service connection for radial and ulnar neuropathy.

CONCLUSION OF LAW

The requirements for an effective date of May 20, 1996, for 
the grant of service connection for radial and ulnar 
neuropathy, have been met.  38 U.S.C.A. §§ 5103, 5103a, 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Board finds that the duties and obligations under the 
VCAA have in fact been met with regard to the claim currently 
being addressed by the Board.  The veteran has undergone VA 
examination and the veteran's service medical records have 
been obtained.  The veteran has been informed of all 
pertinent laws and regulations through the statement of the 
case and the Board notes that the veteran has been provided 
notice and assistance as required in the VCAA in the August 
2002 Statement of the Case.  No further assistance in this 
regard appears to be warranted.  Consequently, the Board 
finds that additional development of these matters, including 
development for a medical opinion, is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2001).  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

II.  Effective Date Claim

The veteran asserts that the effective date for service 
connection for right ulna and radial neuropathy should be in 
October 1969, the effective date of the grant of service 
connection for residuals of healed distal fracture of the 
right ulna.  He maintains that the neuropathy has been 
present since that time.  The record shows that the veteran 
was granted service connection for healed distal fracture of 
the right ulna in a December 1969 rating decision, effective 
from October 21, 1969.  At that time, there were no findings 
related to ulnar or radial neuropathy noted.  The record is 
silent from the time of the grant in 1969 until the veteran 
sought service connection for multiple conditions, including 
a condition he characterized as bursitis and arthritis of the 
right upper extremity, in May 1996.  Following a denial of 
multiple conditions and a continuance of the zero percent 
rating for the healed fracture, the veteran appealed and 
sought an increased rating for healed right ulna fracture in 
July 1996.  At that time, he filed a notice of disagreement 
with the denial of multiple service connection issues as well 
as with the continuance of his zero percent rating for 
residuals of right ulna fracture.  Subsequent to that 
disagreement, the veteran was examined in July 1996 for 
purposes of VA rating.  At that time, an examiner found 
neuropathy including ulnar palsy in the arm, possibly related 
to the original service-connected ulnar fracture.  The 
examiner recommended nerve conduction testing.  However, a 
November 1996 medical opinion indicated that it was unlikely, 
due to the time that had passed since the original injury, 
that those nerve abnormalities were related to the in-service 
fracture.  

In March 2002, during the course of appellate review, the 
veteran underwent neurological examination again.  At that 
time, the examiner opined that the ulnar and radial 
neurological pathology present was in fact related to the 
service-connected healed distal right ulna fracture.  Service 
connection for radial and ulnar neuropathy secondary to the 
healed distal fracture was granted in a May 2002 rating 
decision based on this examination, with an effective date of 
March 11, 2002, the date of the examination.  Also in May 
2002, an increased rating of 20 percent was granted for 
healed fracture of the right ulna, effective from July 3, 
1996.  This was in large part based on the findings of the 
July 1996 examination.  

Thus, the veteran seeks service connection effective from 
October 21, 1969, the effective date of service connection 
for the healed distal fracture, right ulna.  He argues that 
this ulnar and radial neuropathy is part of the original 
condition.  The Board notes that there was evidence of ulnar 
and radial neuropathy in July 1996.  This ulnar neuropathy 
was later considered related to the service-connected healed 
fracture, and service connection was in fact granted for the 
neuropathy as a separate disability.  Based on these facts 
and in accordance with controlling law and regulations which 
will be discussed below, the Board finds that an earlier 
effective date of May 20, 1996, the date of claim, is 
appropriate for the grant of service connection for radial 
and ulnar neuropathy.  However, the Board finds that an 
effective date earlier than May 20, 1996, is not warranted.

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(b)(2)(i).  

This case involves the effective date of an award of service 
connection.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  A disability 
which is proximately due to or the result of another disease 
or injury for which service connection has been granted shall 
be considered a part of the original condition.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition  See 38 C.F.R. § 3.310(a).  

In the present case, the veteran's claim that formed the 
basis for the grant of service connection for right ulnar and 
radial neuropathy was received on May 20, 1996.  VA ordered 
medical examination dated in July 1996 shows that the 
examiner noted signs consistent with neuropathy and palsy of 
the right arm that could be related to the service-connected 
right arm fracture in service.  Tests were recommended, and 
the November 1996 medical opinion was negative.  However, the 
March 2002 VA examination report was positive.  That report 
led to the grant of service connection for the neuropathy.  
The claim, however, had been open since May 1996, when the 
earlier evidence of neuropathy was shown. 

The Board observes that the circumstances surrounding the 
claim warrant an effective date of July 3, 1996.  However, 
they do not support a still earlier effective date than that.  
The veteran himself has been unable to identify any actual 
additional evidence.  The RO has thoroughly assisted the 
veteran in developing the evidence, consistent with the 
principles set forth in the VCAA with regard to the duty to 
assist.  There is no unadjudicated claim in the record, as 
the record is silent from 1969 until May 1996.  The implicit 
contention is that the 1969 treatment records should be 
accepted as a claim for neuropathy, and that an effective 
date should be assigned to this date due to some fault of VA 
in failing to recognize this as an informal claim.  The 
Board, after having reviewed the entire record, disagrees.  

A hospital or treatment report is generally recognized as an 
informal claim with respect to reopening a previously denied 
claim or a claim for an increase.  See 38 C.F.R. § 3.157.  An 
informal claim, which would trigger the need to forward an 
application to the claimant, must identify the benefit 
sought.  See 38 C.F.R. § 3.155.  Although the Board must 
consider all documents submitted prior to its decision and 
review all issues reasonably raised from a liberal reading of 
these documents, as set forth in Suttman v. Brown, 5 Vet. 
App. 127, 132 (1993) (citations omitted), it finds the 1969 
records unpersuasive on this point.  "Where such review of 
all documents and oral testimony reasonably reveals that the 
claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the [RO] for development and adjudication of the 
issue; however, the Board may not simply ignore an issue so 
raised."  Id.  Nevertheless, the Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (holding that the BVA is not 
required to do a "prognostication" but to review issues 
reasonably raised in correspondence).  The veteran must have 
asserted the claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995).  The mere submission 
of medical records for a condition does not constitute an 
informal claim for the condition.  See generally, Brannon v. 
West, 12 Vet. App. 32 (1998) (holding that the mere presence 
of medical evidence does not raise a claim for secondary 
service connection, rather the veteran must express the 
intent to raise the claim).  Thus, the evidence dated in 1969 
does not create an informal claim for the separate neuropathy 
claim which was substantiated many years later, nor does it 
constitute a claim for such benefit outright.  Ultimately, 
there is no formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit, prior to February 1987.  
See also 38 C.F.R. § 3.1(p) (2002).  

As the claim upon which this appeal is based was in essence 
an original claim, received in May 1996, an effective date 
earlier than May 20, 1996, the date identified by the Board, 
is not provided for under applicable regulations and the 
facts found in this case.  The veteran's original claim for 
compensation benefits filed in 1969 indicated claims for 
residuals of the healed fracture of the ulna, and the RO 
granted service connection for the residuals present.  The 
communications in May 1996 constituted a new claim, thus, the 
regulation requires that the effective date of the grant of 
service connection be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Even though the 
condition was considered secondary to the healed fracture, it 
was not present until July 1996.  While the veteran urges 
that his neuropathy is part of the original disability, and 
essentially that 38 C.F.R. § 3.310(a) would suggest an 
effective date of 1969, the record reflects that it is in 
fact a related but separate disability, first shown in July 
1996, according to the assembled record.  The Board disagrees 
with this part of the veteran's argument based on the facts 
found.  Further, owing to the date of his claim, application 
of 38 C.F.R. § 3.400 warrants an effective date of May 20, 
1996.  

Thus, the veteran has not presented any additional evidence 
or argument which would warrant the assignment of an earlier 
effective date than May 20, 1996, under the criteria set 
forth at 38 C.F.R. § 3.400.  Where the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date of May 20, 1996, for radial and ulnar 
neuropathy is granted.  




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

